EXHIBIT 10.20

AMENDMENT TO EMPLOYMENT AGREEMENT

This Amendment to Employment Agreement is entered into as of February 14, 2012
(the “Effective Date”) by and between Jazz Pharmaceuticals plc, an Irish public
limited company formerly known as Azur Pharma Limited and whose principal place
of business is at 45 Fitzwilliam Square, Dublin 2, Ireland (“Employer”), and
Seamus Mulligan (“Employee”).

WHEREAS, Employee and Employer entered into an Employment Agreement effective as
of January 18, 2012 (the “Employment Agreement”); and

WHEREAS, Employee and Employer wish to amend the Employment Agreement to modify
certain provisions.

NOW THEREFORE, in consideration of the mutual promises and covenants of the
parties, the receipt and adequacy of which are hereby acknowledged, it is hereby
agreed by and between the parties as follows:

 

  A. Section 5.1(c) of the Employment Agreement hereby is amended in its
entirety to read as follows:

(c) “Bonus Percentage” means the greater of (i) any annual bonus, as a
percentage of annual base salary paid in the year of determination, paid to the
Employee in respect of either of the last two calendar years prior to the date
of a Covered Termination, provided that no annual bonus paid before consummation
of the Merger shall be considered for this purpose, or (ii) the Employee’s
target bonus, expressed as a percentage of annual base salary, for the calendar
year in which the Covered Termination occurs.

 

  B. Section 5.2(a) of the Employment Agreement hereby is amended to replace
clause (i) as it appears therein with the following clause:

(i) Cash Severance Benefits. The Employer shall make a lump sum cash severance
payment to the Employee in an amount equal to the sum of (1) the Employee’s base
salary at the rate in effect during the last regularly scheduled payroll period
immediately preceding the date of the Employee’s Covered Termination (without
giving effect to any reduction in base salary that would constitute grounds for
Constructive Termination) (the “Severance Base”) multiplied by 150% and (2) the
product of the Severance Base multiplied by the Bonus Percentage multiplied by
150% and (3) the product of the Severance Base multiplied by the Bonus
Percentage multiplied by the Bonus Multiplier. Notwithstanding the foregoing,
during the twelve month period following the Closing Date, in lieu of the
bonus-related cash severance payment described in the first sentence of this
Section 5.2(a)(i) at (2) and (3), upon his Covered Termination, Employee shall
instead be entitled to receive an amount equal to the sum of (x) the product of
the Severance Base multiplied by 40% multiplied by 150% and (y) the product of
the Severance Base multiplied by 40% multiplied by the quotient obtained by
dividing the number of full months during such twelve month period that Employee
is employed by Employer by twelve (12). Such severance payment shall be paid in
a single lump sum payment on the sixtieth (60th) day following the Employee’s
Covered Termination.

 

  C. Section 5.2(a)(ii)(1) of the Employment Agreement hereby is amended to
replace the figure “fifteen (15)” with the figure “eighteen (18).”

Except as amended as provided above, the Employment Agreement shall remain in
full force and effect.

 

1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has executed this Amendment to
Employment Agreement as of the Effective Date.

 

JAZZ PHARMACEUTICALS PLC By:   /s/ Bruce Cozadd Print Name:   Bruce Cozadd
Title:   Chairman and Chief Executive Officer SEAMUS MULLIGAN /s/ Seamus
Mulligan

 

2